Citation Nr: 1727994	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-00 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine from January 13, 2006 to January 23, 2008.

2.  Entitlement to an initial disability rating in excess of 20 percent for DDD of the lumbar spine since January 24, 2008.

3.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Services 



ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the February 2008 rating decision, the RO granted the Veteran service connection for a cervical spine disability, assigning a 10 percent disability rating effective from January 13, 2006 and a 20 percent disability rating effective from January 24, 2008.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 28 (1993).  
  
In October 2016, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claims are back before the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board regrets the additional delay, but for reasons explained below, finds that further evidentiary development is necessary and remands the case to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran claims his service-connected DDD of the lumbar spine has worsened and that a TDIU should be granted.  See May 2017 Appellant's brief.  

In October 2016, the Board remanded the Veteran's claims on appeal.  Specifically, the Board instructed the AOJ to schedule the Veteran for examinations to address the following: (1) the current severity of the Veteran's service-connected low back disability, including any associated respective neurological impairment; and (2) the extent to which the Veteran's service-connected disabilities impact his employability.  In an April 2017 supplemental statement of the case (SSOC), the RO states that they "received notice from Murfreesboro VAMC that [the Veteran] failed to report to [his] scheduled examination on December 15, 2016."  However, the electronic claims file does not contain such communication; rather, the file does contain a VA Form 21-2507 requesting a VA examination on November 4, 2016 without specifying an examination date.  See November 2016 VA Form 21-2507.  Further, the electronic file does not contain any appointment letter mailed or documented phone calls to the Veteran regarding the examinations.  Thus, it is unclear whether the Veteran had actual notice of the scheduled VA examinations.

Even if the Veteran did have notice, the Board finds good cause for not attending.  The electronic claims file contains VA treatment records showing multiple emergency room visits between December 7, 2016 and January 24, 2017 for pancreatitis.  See, e.g., January 2017 VA treatment record.  In addition, there is a note indicating that contact for a 7 to 14 day post discharge from the emergency department was unsuccessful on December 20, 2016.  Further, the Veteran's representative proffered that the Veteran's condition has "become worse since [his] last VA [examination] and a current VA [examination] should be scheduled to more accurately evaluate the Veteran's current condition and disabilities."  See May 2017 Appellant's brief.  Therefore, the Board concedes that the Veteran was having medical problems and finds good cause for missing his examination.  Thus, on remand, VA should confirm the address for the Veteran and schedule him for the VA examinations stated above.  

The Board reminds the Veteran that VA's duty to assist him with these claims is not a one-way street.  If he wants help in its development, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from the Murfreesboro VAMC dated from May 2017 to present.  All obtained records should be associated with the evidentiary record. 

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination, by an appropriate healthcare professional, for evaluation of his service-connected DDD of the lumbar spine and any functional impact of his service-connected disabilities.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

a.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing for the back.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.  

b.  Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.
  
c.  The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

d.  The examiner should also ensure that, consistent with 38 C.F.R. § 4.59, the VA examination report contains range of motion testing for the back, including active, passive, weight-bearing, and non-weight-bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe).  If any of the range of motion testing described above cannot be performed or is not medically appropriate, it should be explained why.
  
e.  The examiner should obtain a history from the Veteran on his day-to-day activities to include hobbies, housework, yardwork, community involvement, and driving.

f.  The examiner should ask the Veteran to describe in his own words the functional impact of his service-connected disabilities on his ability to engage in substantially gainful work.  The Veteran's response should be recorded in the report.

g.  Considering the Veteran self-report, coupled with the current examination findings and review of any pertinent clinical records, the examiner should indicate the objective functional effects of the Veteran's service-connected disorders on his ability to perform the physical and mental acts required for employment.

h.  The examiner is asked to obtain information from the Veteran regarding his highest level of education received and his work history.  The examiner must disregard any occupational impairment stemming from age or nonservice-connected disability and only describe occupational impairment that results from service-connected disabilities, which, in this case, are unspecified depressive disorder with posttraumatic stress disorder (PTSD), degenerative disc disease of the lumbar spine, hemorrhoids, and erectile dysfunction.  

i.  The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







